DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
On p. 3, line 14, "GTNSS" should be replaced by --GNSS--.
On p. 24, line 2, "GTNSS" should be replaced by --GNSS--.
On p. 27, line 4, "GTNSS" should be replaced by --GNSS--.
On p. 31, line 6, "GTNSS" should be replaced by --GNSS--.
On p. 43, line 21, "GNNS" should be replaced by --GNSS--.
On p. 43, line 25, "GNNS" should be replaced by --GNSS--.
On p. 43, line 29, "GNNS" should be replaced by --GNSS--.
On p. 62, line 22, "GTNSS" should be replaced by --GNSS--.
On p. 63, line 20, "GTNSS" should be replaced by --GNSS--.
On p. 91, line 5, "GTNSS" should be replaced by --GNSS--.
On p. 115, line 15, "GNNS" should be replaced by --GNSS--.
On p. 115, line 17, "GNNS" should be replaced by --GNSS--.
On p. 115, line 21, "GNNS" should be replaced by --GNSS--.
On p. 115, line 26, "GNNS" should be replaced by --GNSS--.
On p. 135, line 14, "GNNS" should be replaced by --GNSS--.
On p. 135, line 16, "GNNS" should be replaced by --GNSS--.
On p. 135, line 20, "GNNS" should be replaced by --GNSS--.
On p. 135, line 25, "GNNS" should be replaced by --GNSS--.
On p. 173, line 14, "GTNSS" should be replaced by --GNSS--.
On p. 177, line 13, "GTNSS" should be replaced by --GNSS--.
On p. 209, line 5, "GTNSS" should be replaced by --GNSS--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 126-145 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
(a) There is no antecedent basis in the specification for the claim term(s): "spatial measurement module".  Instead, the specification uses the term "spatial measurement engine". 
 37 CFR 1.75(d)(1) requires the “claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  (emphasis added).
 According to MPEP 608.01(o): "The use of a confusing variety of terms for the same thing should not be permitted. ... [Applicant] should make appropriate amendment of the specification whenever [application] nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.".
Simply paraphrasing the claim in the specification, without relating the language in the claim with the rest of the disclosure, would be insufficient.  This would not make the meaning of the terms in the claims any more ascertainable than they are using the claim language, alone.
(b) Claim 130, lines 1-2 recites "said spatial measurement engine".  There is insufficient antecedent basis for this limitation in the claim.
(c) Claim 140, lines 1-2 recites "said spatial measurement engine".  There is insufficient antecedent basis for this limitation in the claim.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Claim(s) 126-135: a spatial measurement module deployed for ... .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 126-130, 132-134, 136-140, and 142-144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouzeau (FR 3038069 A1) in view of Yamaguchi (JP 2018179734 A).
In regard to claims 126 and 136, Ouzeau discloses: 
a constellation of global navigation satellite system (GNSS) satellites orbiting around the Earth, and each said GNSS satellite transmitting GNSS signals towards the Earth and objects moving thereabout (p. 2) [where GNSS constellations including GPS and Galileo are disclosed]; 
a plurality of GNSS rovers mounted on or embedded in the surfaces of said monitored system and configured for receiving and processing GNSS signals transmitted from said GNSS satellites and producing geo-location and time-stamp data specifying the time-stamped geo-location of said GNSS rovers with respect to a predefined coordinate reference system, symbolically embedded within said monitored system (102, 104, Fig. 1; p. 2, lines 15-18; p. 5, lines 8-10) [where P in PVT is the geo-location and T in PVT is the time-stamp]; and 
processing said geo-location and time-stamp data produced by said GNSS rovers, for monitoring the spatial displacement, distortion and/or deformation of surfaces within said monitored system, generating an alert signal, and a detection of spatial displacement, distortion and/or deformation of said surfaces exceeding a predetermined threshold (p. 4, lines 24-30; p. 7, lines 16-21; p. 8, lines 12-28).
Ouzeau fails to disclose a wireless communication infrastructure for supporting wireless data communication, in communication with the plurality of GNSS rovers;  spatial measurement module deployed for receiving said geo-location and time-stamp data and performing the processing; and fails to clearly disclose the alert signal is in response to the detection of spatial displacement, distortion and/or deformation of said surfaces exceeding a predetermined threshold.
Yamaguchi teaches a similar system comprising:
a wireless communication infrastructure for supporting wireless data communication, in communication with the plurality of GNSS rovers (communication between 2 and 12, Fig. 2; p. 3, lines 19-21);
a spatial measurement module deployed for receiving said geo-location data and processing geo-location data produced by said GNSS rovers (12, Fig. 1), for monitoring the spatial displacement, distortion and/or deformation of surfaces within said monitored system (p. 1, ¶2; p. 3, final two paragraphs); and
an alert signal in response to a detection of spatial displacement, distortion and/or deformation of said surfaces exceeding a predetermined threshold (p. 1, ¶2; p. 3, final paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the details of the processing of the time-stamped geo-location data.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the processing of the time-stamped geo-location data is implemented, i.e., in a spatial measurement module where the data is sent via wireless communication infrastructure.
In the combination, the alert will occur in response to the predetermined threshold being exceeded to warn that the predetermined threshold has been exceeded.
In regard to claims 127 and 137, Yamaguchi further teaches a GNSS base station for receiving and processing GNSS signals transmitted from said GNSS satellites, for supporting real-time kinematic (RTK) position data correction of said GNSS signals received by said GNSS rovers, during the monitoring of said monitored system (abstract, lines 8-10; p. 4, lines 19-37) [where the GNSS base station is at the fixed point and the GNSS rovers are at the observation points].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to improve the accuracy of the determined geo-locations.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being high-accuracy geo-locations are determined.
	In regard to claims 128 and 138, Ouzeau further discloses said GNSS base station employs one of (i) on-site position data correction, (ii) Continuously Operating Reference Station (CORS) based position data correction, and (iii) Network Transport of RTCM via Internet Protocol (ENTRIP) based position data correction (p. 4, lines 34-37) [where position data correction is applied at a site].
In regard to claims 129 and 139, Ouzeau further discloses transmitting a notification to one or more client computing systems in response to said alert signal generation (p. 4, lines 27-30).
In the combination, the processing occurs in the spatial measurement module, so the transmitting will be from the spatial measurement module.
In regard to claims 130 and 140, Yamaguchi further teaches said spatial measurement engine comprises a processor located remotely from said monitored system, configured and operable for monitoring the spatial displacement, distortion and/or deformation of the surfaces within said monitored system (12, Fig. 2; p. 3, lines 19-24) [where it is well known for a computer to include a processor].
In regard to claims 132 and 142, Ouzeau further discloses employing time-averaging techniques to process said geo-location and time-stamp data produced by said GNSS rovers, for monitoring the spatial displacement, distortion and/or deformation of surfaces within said monitored system (p. 6, lines 42-45).
Yamaguchi further teaches said spatial measurement module employs time-averaging and data extraction techniques to process said geo-location data produced by said GNSS rovers, for monitoring the spatial displacement, distortion and/or deformation of surfaces within said monitored system (p. 4, lines 9-11; communication between 2 and 12, Fig. 2; p. 3, lines 19-21) [where the data is extracted from the wireless communication channel].
In the combination, the spatial measurement module performs the processing, geo-location and time-stamp data are processed, and time-averaging and data extraction techniques is the among the content of the processing.
In regard to claims 133 and 143, Ouzeau further discloses said monitored system comprises a building, and wherein said GNSS rovers are installed in, on and/or about said monitored building, and configured for remote monitoring one or more of the following events selected from the group consisting of (i) displacements, distortions and/or deformations of the building rooftop, (ii) structural failure in the monitored building, (iii) settling of the building foundation, (iv) seismic activity around the monitored building, (v) snow and water loading on the building rooftop, and (vi) wind-driven damage to the monitored building (104 on the roof of building 101, Fig. 1; p. 1, ¶2; p. 3, final two paragraphs; p. 4, lines 17-18).
In regard to claims 134 and 144, Ouzeau further discloses said monitored system comprises a system selected from group consisting of: (i) a building, in which said GNSS rovers are installed in, on and/or about said monitored building, and configured for remote monitoring of said building; (ii) a bridge, in which said GNSS rovers are installed on said bridge and configured for monitoring vertical and lateral bridge span displacement; (iii) a region of earth surface, in which said GNSS rovers are secured in the earth surface by way of a rover mounting component enabling the secure mounting of said GNSS rover relative to the earth surface for monitoring of movement, displacement and/or distortion of said earth surface; and (iv) a gas or liquid transport pipeline, in which said GNSS rovers are installed along said gas or liquid transport pipeline for monitoring of movement, displacement and/or distortion of said gas or liquid transport pipeline (101, Fig. 1) [where the monitored system includes a building of group (i)].

Claim(s) 131 and 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouzeau and Yamaguchi, as applied to claims 126 and 136, above, and further in view of Nakasone (JP 6602176 B2).
Ouzeau and Yamaguchi fails to teach said spatial measurement module is embodied within the boundary of said monitored system, and said geo-location and time-stamp data is locally processed within said spatial measurement module.
Nakasone teaches a similar remote monitoring network (Fig. 2; p. 2, lines 10-15) comprising a spatial measurement module is embodied within the boundary of said monitored system, and said geo-location and time-stamp data is locally processed within said spatial measurement module (p. 2, lines 39-40) [where the managing room is remote from the GNSS rovers].
Replacing the spatial measurement module of the combination with a spatial measurement module in a room of the building being monitored is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for determining building displaced, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining the displacement of the building.

Claim(s) 135 and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouzeau and Yamaguchi, as applied to claims 126 and 136, above, and further in view of Hinnant (US 2010/0076624 A1)
Ouzeau and Yamaguchi fails to teach said monitored system comprises a system selected from group consisting of: (i) a watercraft, in which said GNSS rovers are installed in the hull of said watercraft and configured for monitoring of distortion and/or deformation of the watercraft's hull; (ii) an aircraft, in which said GNSS rovers are installed in the fuselage of said aircraft and configured for monitoring distortion and/or deformation of said aircraft; (ii) a railcar, in which said GNSS rovers are installed and configured for monitoring distortion and/or deformation of said railcar; (vii) a tractor and trailer, in which said GNSS rovers are installed and configured for monitoring distortion and/or deformation of said tractor and trailer; and (v) a vehicular system, in which said GNSS rovers are installed and configured for monitoring distortion and/or deformation of said vehicular system.
Hinnant teaches a monitoring network for monitoring an aircraft, in which said GNSS antennas are installed in the fuselage of said aircraft and configured for monitoring distortion and/or deformation of said aircraft (¶36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the features of these references in order to detect damage to an aircraft that is on the ground during an earthquake, or that experiences another event that could potentially damage the aircraft.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the aircraft is monitored for earthquake or other damage.
	In the combination, GNSS rovers will be installed with the GNSS antennas, as they are in the main reference Ouzeau (104 with 105 and 102 with 103, Fig. 1).
The following reference(s) is/are also found relevant:
Ishii (JP 2015102529 A), which teaches detecting distortion of a building using GNSS rovers on a building and wireless communication, where a spatial measurement module is remote from the building (Fig. 1).
Morton (GNSS Applications in Surveying and Mobile Mapping), which teaches RTK GNSS infrastructure monitoring (p. 1719-1722).
Yu (Global Navigation Satellite System‐based positioning technology for structural health monitoring: a review), which teaches GNSS‐based positioning technology for structural health monitoring.
	Inal (The Comparison of KOSAGA and CORS-TR in Real Time Kinematic Positioning), which teaches the details of RTK systems including the use of CORS (abstract).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648